Title: To Thomas Jefferson from James Monroe, 13 February 1802
From: Monroe, James
To: Jefferson, Thomas


          
            Sir,
            Richmond February 13. 1802
          
          I enclose you some resolutions of the General Assembly of this Commonwealth, passed at its last session explanatory of a resolution of the preceding session authorizing a correspondence with you relative to the purchase of lands without the limits of the state, to which persons obnoxious to its laws or dangerous to the peace of society might be removed. You will recollect that as the precise import of the first resolution was not clearly understood, it was thought proper to submit our communication on it to the General Assembly, that its object and policy might be more accurately defined. The resolutions which I have now the pleasure to communicate to you have removed all doubt on that subject, by confining the attention in procuring the asylum sought to the accommodation of negroes only, and by specifying for what causes, under what circumstances, and (in the case of felons) to what countries it is wished to send them. You will be pleased to observe that there are two descriptions of negroes embraced by these resolutions, the first comprizes those who being slaves may commit certain enumerated Crimes. For such an asylum is preferred on the Continent of Africa or the Spanish or portuguese settlements in South America. The second respects free negroes and mulattoes, including those who may hereafter be emancipated and sent, or chuse to remove to such place as may be acquired. For these a preference is not expressed in favor of any particular region or Country, nor is the right of Sovereignty over such place desired. In removing these people without our limits no restraint is imposed to preclude the attainment of an asylum any where, whereby the object of the State might be defeated, or to prevent that attention to their interests in case an alternative of places is presented, by inhibiting a preference for that which may be deemed best adapted to their Constitution, genius and character. I have therefore to request that you will be so good as to endeavor to promote the views of the State in these important respects; being satisfied that they are founded in a policy equally wise and humane, with respect to ourselves, and the people who are the object of it. I am dear Sir with great respect and esteem yr. very obt. servant
          
            Jas. Monroe
          
        